Exhibit 10.1

SIXTEENTH AMENDMENT

TO AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.

 

This SIXTEENTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P. (the
“Company”) is made as of September 30, 2020 (this “Amendment”), by HOSPITALITY
INVESTORS TRUST, INC., a Maryland corporation, as general partner (the “General
Partner”). Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings given to such terms in the Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of March 31, 2017
(as amended by the First Amendment thereto, dated as of July 10, 2017, the
Second Amendment thereto, dated as of September 29, 2017, the Third Amendment
thereto, dated as of December 29, 2017, the Fourth Amendment thereto, dated as
of February 27, 2018, the Fifth Amendment thereto, dated as of March 29, 2018,
the Sixth Amendment thereto, dated as of July 2, 2018, the Seventh Amendment
thereto, dated as of September 28, 2018, the Eighth Amendment thereto, dated as
of December 31, 2018, the Ninth Amendment thereto, dated as of February 27,
2019, the Tenth Amendment thereto, dated as of March 29, 2019, the Eleventh
Amendment thereto, dated as of July 1, 2019, the Twelfth Amendment thereto,
dated as of September 30, 2019, the Thirteenth Amendment thereto, dated as of
December 31, 2019, the Fourteenth Amendment thereto, dated of March 31, 2020,
the Fifteenth Amendment thereto, dated of July 1, 2020, and thereafter from time
to time, the “Partnership Agreement”).

 

RECITALS:

 

WHEREAS, during the quarter ended September 30, 2020, in accordance with the
Partnership Agreement, the Company issued certain Limited Partner Interests and
certain shares of Common Stock were issued by or tendered to the General
Partner;

 

WHEREAS, the General Partner desires to amend the Partnership Agreement to amend
and restate Exhibit A of the Partnership Agreement to accurately reflect at all
times the information to be contained thereon; and

 

WHEREAS, in accordance with Sections 4.2(b)(iii), 4.3, 4.5(a) and 14.1(a) of the
Partnership Agreement, the General Partner is authorized to take such steps.

 

NOW THEREFORE, in consideration of the premises made hereunder, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the General Partner, intending to be legally bound, hereby agrees
as follows:

 

Section 1. Amendments.    Exhibit A of the Partnership Agreement is hereby
amended and restated in its entirety in the form attached hereto as Exhibit A.

 

Section 2. Miscellaneous.

 

(a) Governing Law. This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of laws thereof.

 

(b) Ratification. The Partnership Agreement (as amended by this Amendment) shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amendment as of the date and year first aforesaid.

 

 

 

GENERAL PARTNER:

 

HOSPITALITY INVESTORS TRUST, INC.

 

 

By: /s/ Jonathan P. Mehlman

Name: Jonathan P. Mehlman

Title: Chief Executive Officer and President

 

 

 

 